Citation Nr: 0331571	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-12 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 
1995, for the grant of service connection for Charcot Marie 
Tooth syndrome of the right lower extremity.

2.  Entitlement to an effective date earlier than June 5, 
1995, for the grant of service connection for Charcot Marie 
Tooth syndrome of the left lower extremity.

3.  Entitlement to an effective date earlier than July 15, 
1991, for the grant of service connection for degenerative 
joint disease of the lumbar spine.

4.  Entitlement to an effective date earlier than July 15, 
1991, for the grant of service connection for residuals of a 
right ankle injury.

5.  Entitlement to an effective date earlier than July 15, 
1991, for the grant of service connection for residuals of a 
left ankle injury.

6.  Entitlement to an effective date earlier than June 5, 
1995, for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Veteran represented by:	Dennis R. Molock, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from February 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

Pursuant to a January 2001 Board decision, service connection 
for Charcot Marie Tooth syndrome of both lower extremities, 
degenerative joint disease of the lumbar spine, and for 
residuals of bilateral ankle injuries was granted.  In a May 
2001 rating decision, the RO assigned a 30 percent rating for 
Charcot Marie Tooth syndrome of each lower extremity, 
effective from June 5, 1995; assigned a 20 percent rating for 
degenerative joint disease of the lumbar spine from July 15, 
1991 and a 40 percent rating from September 1999; assigned 10 
percent ratings for residuals of an injury to each ankle, 
effective from July 15, 1991; and assigned a total disability 
rating on the basis of individual unemployability due to 
service connected disabilities effective from June 5, 1995.  
The veteran indicated disagreement with the effective dates 
assigned to the grants of service connection and the total 
disability rating based on individual unemployability in a 
June 2001 letter.  Following the issuance of a Statement of 
the Case, the veteran perfected his appeal to the Board by 
filing a timely September 2002 substantive appeal.  

The RO certified the appeal to the Board in March 2003.  In 
April 2003, the veteran appointed an attorney to represent 
him in his appeal before the Board.  The attorney has not yet 
been provided with the opportunity to present argument in 
support of the veteran's claims for the file.

The Veterans Claims Assistance Act of 2000 (the VCAA) was 
made law in November 2000.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5107(a).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Review of the claims file reveals that the veteran has not 
been provided with notification of the provisions of the VCAA 
as it applies to claims for earlier effective dates.  
Furthermore, he has not been provided with notification of 
the type of evidence necessary to support claims for earlier 
effective dates and an explanation of which evidence VA will 
seek to obtain and which evidence the veteran is expected to 
provide to support his claims.  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO must take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should inform the veteran's 
newly-appointed attorney, that he may 
present written argument in support of the 
veteran's claims.

3.  If any new evidence is received in 
response to the above solicitations, the 
RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


